DETAILED ACTION

Response to Arguments
Applicant's arguments ("REMARKS") filed February 14, 2022 have been fully considered, and they are persuasive. However, upon further consideration, a new ground of rejection has been issued.
Claims 1-19 are currently pending. Claims 1-14 were amended. Claim 1 is independent.  

Re: Objection to the Drawings
The objections to the Drawings have been withdrawn in view of the amendments to Fig. 1 and Fig. 2 indicated on p. 12 of the REMARKS.

Re: Objection to the Claims
The objections to claims 1-4 and 8-9 have been withdrawn in view of the amendments indicated on p. 12 of the REMARKS.

Re: Rejection under 35 U.S.C. § 112 
The rejections to claims 1-19 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendments indicated on p. 13 of the REMARKS.

Re: Rejection under 35 U.S.C. § 101
Applicant’s arguments and amendments, indicated on pp. 13-18 of the REMARKS, in response to the rejection of the claims 1-19 under 35 U.S.C. §101 have been fully considered and are persuasive. Thus, the rejection of the claims under 35 U.S.C. §101 has been withdrawn.

Re: Claim Rejections - 35 U.S.C. § 102/103
Applicant’s arguments, on pp. 18-22 of the REMARKS, in response to the rejection of the claims under 35 U.S.C. §102/§103 with respect to Shacham et al., US 2002/0039420 A1 have been fully considered and are persuasive. However a new ground of rejection has been asserted in view of Elaine Barker et al., “Recommendation for Pair-Wise Key-Establishment Schemes Using Integer Factorization Cryptography” NIST Special Publication 800-56B, September 2014 and Sabin, US 6,959,091 B1. See Claim Rejections – 35 USC § 103 below for further details.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). This application claims the foreign priority of foreign patent application FR1860300 filed on 11/08/2018.
Receipt is acknowledged of certified copies required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elaine Barker et al., “Recommendation for Pair-Wise Key-Establishment Schemes Using Integer Factorization Cryptography” NIST Special Publication 800-56B, September 2014 (hereinafter, “Barker”), in view of Sabin, US 6,959,091 B1 (hereinafter, “Sabin ‘091”).

As per claim 1: Barker discloses: 
A verification method of verifying integrity of a pair of public and private keys within a group of integers (validating of a pair of generated private and public keys such that they are generated using an approved key-generation method that ensure the integrity of the generated keys; “The owner of a key pair shall have assurance of the key pair’s validity; that is, the owner shall have assurance of the correct generation of the key pair; assurance of private and public-key validity; and assurance of pair-wise consistency” [Barker, p.33 ¶2-p.37 ¶2]), the groups of integers being an additive group of integers modulo N, with N being the product of two primary numbers p and q (the private and public keys are derived from primary numbers p and q, where the product of p and q is public modulus n [Barker, p.34 ¶¶3-4]), the method comprising:
calculating an exponent that is a candidate private exponent d' corresponding to an exponent d, the exponent d being a private exponent of said private key (determining a private exponent d, where the private exponent d corresponds to the private exponent of the private key (n, d) [Barker, p.34 ¶¶7-12, p.36 ¶5]); and 
executing a test of integrity (executing a pair-wise consistency test, such as the one in the rsakpg1-basic key generation process, for validating the generated keys, where if an error is detected, output an indication of a pair-wise consistency failure, and exit without further processing [Barker, p.35 ¶13-p.37 ¶2]) comprising 
processing an initial test data value (processing test value integer k using the equation k = (ke)d mod n, where (ke)d mod n can be rewritten as (ke mod n)d mod n, [Barker, p.36 ¶7]) using one of: 
(i) a public exponent e of the public key and (ii) the candidate private exponent d' to obtain a first result (ke mod n where the outcome of 
ke mod n is the first result, and where ke mod n represents encrypting the test value k with public key (n, e) [Barker, p.36 ¶¶7-8]), 
processing the first result using the other of: 
(i) the public exponent e of the public key and (ii) the candidate private exponent d' to obtain a second result ((ke mod n)d mod n, where the outcome of (ke mod n)d mod n is the second result, and where (ke mod n)d mod n represents decrypting the encrypted test value k with private key (n, d) [Barker, p.36 ¶¶7-8]), 2Docket No. 7164-0265 
Appln. No. 16/674,880comparing the initial test data value with the second result (comparing the initial test value k with the second result (ke mod n)d mod n, where the second result can be rewritten as (ke)d mod n, (i.e. performing pair-wise consistency test by verifying that k = (ke)d mod n) [Barker, p.36 ¶¶7-8]), 
verifying coherence of the candidate private exponent d' with respect to the public exponent e of said public key and the numbers p and q (verifying the validity of the determined private exponent d with respect to the public exponent e and the primary numbers p and q [Barker, p.34 ¶¶7-12, p.36 ¶5, p.36 ¶¶7-8]),



	As stated above, Barker does not explicitly disclose: “… the verifying using a first multiple of the public exponent e of the public key, the first multiple being modulo (p-1), and a second multiple of the public exponent e of the public key, the second multiple being modulo (q-1).”
	Sabin ‘091, however, discloses:
… the verifying using (generating and recovering private exponents d, dp, dq, using a set of equations, where verifying the validity of the generated private exponents depends on proving whether the set of equations evaluates to another set of equations, such as the equations ed mod (p-1) = 1 and ed mod (q-1) = 1 [Sabin ‘091, Col. 2 lines 5-13, Col. 4 lines 32-67, Col. 7 lines 11-13]) 
a first multiple of the public exponent e of the public key, the first multiple being modulo (p-1) (verifying the generated private exponents by proving that the set of equations evaluates to ed mod (p-1) = 1 [Sabin ‘091, Col. 2 lines 5-13, Col. 7 lines 11-13]), and 
a second multiple of the public exponent e of the public key, the second multiple being modulo (q-1) (verifying the generated private exponents by proving that the set of equations evaluates to ed mod (q-1) = 1 [Sabin ‘091, Col. 2 lines 5-13, Col. 7 lines 11-13]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091, namely to include an additional key validation step after the pair-wise consistency test, as disclosed in Barker, where the additional step comprises evaluating whether the determined private exponent d satisfies the formulas ed mod (p-1) = 1 and ed mod (q-1) = 1. The motivation for doing so would be to reduce the computational expense and increase security in generating and validating private exponents by evaluating formulas which are more computationally efficient and exposes fewer vulnerabilities (see Sabin ‘091, Col. 4 lines 23-31, Col. 7 lines 11-28).

As per claim 2: Barker in view of Sabin ‘091 discloses all limitations of claim 1, as stated above, from which claim 2 is dependent upon. Barker does not explicitly disclose the limitations of claim 2. Sabin ‘091, however, discloses: 
wherein the verifying includes:  
that verifying that the product modulo (p-1) of (i) the candidate private exponent d' and (ii) the public exponent e of the public key is equal to 1 (verifying the generated private exponents by proving that the set of equations evaluates to ed mod (p-1) = 1 [Sabin ‘091, Col. 2 lines 5-13, Col. 7 lines 11-13]), and, 
verifying that the product modulo (q-1) of (i) the candidate private exponent d' and (ii) the public exponent e of the public key is equal to 1 (verifying the generated private exponents by proving that the set of equations evaluates to ed mod (q-1) = 1 [Sabin ‘091, Col. 2 lines 5-13, Col. 7 lines 11-13]).

	Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 1, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

As per claim 3: Barker in view of Sabin ‘091 discloses all limitations of claim 1, as stated above, from which claim 3 is dependent upon. Furthermore, Barker discloses:
The verification method according to claim 1 (validating of a pair of generated private and public keys such that they are generated using an approved key-generation method that ensure the integrity of the generated keys; “The owner of a key pair shall have assurance of the key pair’s validity; that is, the owner shall have assurance of the correct generation of the key pair; assurance of private and public-key validity; and assurance of pair-wise consistency” [Barker, p.33 ¶2-p.37 ¶2]), wherein the calculating the candidate private exponent d' (determining a private exponent d, where the private exponent d corresponds to the private exponent of the private key (n, d) [Barker, p.34 ¶¶7-12, p.36 ¶5]) comprises the calculation: 
calculating a first value dp involving using the public exponent e of the public key modulo p and of a second value dq involving the public exponent e of the public key modulo q (via the Chinese Remainder Theorem (CRT), calculating dP and dQ using public exponent e and values p and q [Barker, p.35 ¶2]), and 
the verifying comprises: 
verifying that the candidate private exponent d' modulo (p-1) is congruent to the first value dp (verifying dP = d mod(p-1), such as in the rsakpg1-crt key generation process [Barker, p.37 ¶¶10-14]), 
verifying that the candidate private exponent d' modulo (q-1) is congruent to the second value dq (verifying dQ = d mod(q-1), such as in the rsakpg1-crt key generation process [Barker, p.37 ¶¶10-14]), 
verifying that the product modulo (p-1) of: (i) the first value dp and (ii) the public exponent e of the public key is equal to 1 (verifying 1 = (dP.efixed) mod (p-1), such as in the rsakpv1-crt key generation process [Barker, p.46 ¶6-p.47 ¶2]); and 
verifying that the product modulo (q-1) of: (i) the second value dq and (ii) the public exponent e of the public key is equal to 1 (verifying 1 = (dQ.efixed) mod (q-1), such as in the rsakpv1-crt key generation process [Barker, p.46 ¶6-p.47 ¶2]).

As per claim 5: Barker in view of Sabin ‘091 discloses all limitations of claim 1, as stated above, from which claim 5 is dependent upon. Barker does not explicitly disclose the limitations of claim 5. Sabin ‘091, however, discloses: 
A non-transitory computer- readable medium on which is stored a computer program comprising instructions to carry out the verification method according to claim 1 (a non-volatile memory 18 storing verification and computation algorithms/operations [Sabin ‘091, Col. 6 lines 4-12, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 11; Fig. 1]) when the computer program is loaded and executed by a processor of a device (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091, namely to have a non-volatile memory, as disclosed in Sabin ‘091, comprise instructions to be executed by a processor, where the instructions include the key validation/testing methods as disclosed in Baker and Sabin ‘091. The motivation for doing so would be to increase the practical applicability of a key validation/testing method by incorporating the method into a device that may be vulnerable to key-related attacks, such as a smart card or key recovery device, where the device comprises a non-volatile memory for storing the key validation/testing method and a processor for executing said method (see Sabin ‘091, Col. 2 line 55-Col. 3 line 23).

As per claim 6: Barker in view of Sabin ‘091 discloses all limitations of claim 1, as stated above, from which claim 6 is dependent upon. Barker does not explicitly disclose the limitations of claim 6. Sabin ‘091, however, discloses:
A device (the cryptosystem device 10, where the cryptosystem device 10 may be a key recovery device [Sabin ‘091, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 2; Fig. 1]) comprising: a processor configured to implement the verification method according to claim 1 (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

As per claim 7: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 6, as stated above, from which claim 7 is dependent upon. Barker does not explicitly disclose the limitations of claim 7. Sabin ‘091, however, discloses:
A portable electronic entity comprising: the device according to claim 6 (a portable electronic entity, such as a smart card, may comprise the cryptosystem 10 [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

As per claim 10: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 2, as stated above, from which claim 10 is dependent upon. Barker does not explicitly disclose the limitations of claim 10. Sabin ‘091, however, discloses:
A non-transitory computer- readable medium on which is stored a computer program comprising instructions to carry out the verification method according to claim 2 (a non-volatile memory 18 storing verification and computation algorithms/operations [Sabin ‘091, Col. 6 lines 4-12, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 11; Fig. 1]) when the computer program is loaded and executed by a processor of a device (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

As per claim 11: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 3, as stated above, from which claim 11 is dependent upon. Barker does not explicitly disclose the limitations of claim 11. Sabin ‘091, however, discloses:
A non-transitory computer- readable medium on which is stored a computer program comprising instructions to carry out the verification method according to claim 3 (a non-volatile memory 18 storing verification and computation algorithms/operations [Sabin ‘091, Col. 6 lines 4-12, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 11; Fig. 1]) when the computer program is loaded and executed by a processor of a device (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

As per claim 15: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 2, as stated above, from which claim 15 is dependent upon. Barker does not explicitly disclose the limitations of claim 15. Sabin ‘091, however, discloses:
Cryptographic device comprising a processing unit (the cryptosystem device 10, where the cryptosystem device 10 may be a key recovery device, and where the cryptosystem device 10 comprises a processor 14 [Sabin ‘091, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 2; Fig. 1]) configured for implementing a method according to claim 2 (processor 14 of the cryptosystem device 10 executes the algorithms/operations to perform verification and computation [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

As per claim 16: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 3, as stated above, from which claim 16 is dependent upon. Barker does not explicitly disclose the limitations of claim 16. Sabin ‘091, however, discloses:
Cryptographic device comprising a processing unit (the cryptosystem device 10, where the cryptosystem device 10 may be a key recovery device, and where the cryptosystem device 10 comprises a processor 14 [Sabin ‘091, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 2; Fig. 1]) configured for implementing a method according to claim 3 (processor 14 of the cryptosystem device 10 executes the algorithms/operations to perform verification and computation [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 5, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker and Sabin ‘091 before them, to modify the method in Barker to include the teachings of Sabin ‘091.

Claims 4, 8-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Sabin ‘091, and further in view of Andreas de Vries, “The ray attack, an inefficient trial to break RSA cryptosystems”, 11 Jul 2003 (hereinafter, “de Vries”).

As per claim 4: Baker in view of Sabin ‘091 discloses all limitations of claim 1, as stated above, from which claim 4 is dependent upon. Furthermore, Baker discloses: 
A testing method of testing security of an electronic device with regard to an attack, the testing method comprising (a testing method, such as the pair-wise consistency testing method within key generation processes, for testing the security and privacy of entities, where entities may be devices [Barker, p.3 ¶4, p. 14 ¶5-6, p.36 ¶7]): 
the verification method according to claim 1, said device implementing generation of the public key and private key within the additive group of the integers modulo N (the private and public keys are derived from primary numbers p and q, where the product of p and q is public modulus n [Barker, p.34 ¶¶3-4]), such that: 




As stated above, Barker in view of Sabin ‘091 does not explicitly disclose: “1 < e < Φ(N), with e and Φ(N) being mutually primary and Φ(N) = (p-1) . (q-1), and d.e = 1 mod λ(N), λ(N) being the least common multiplier between p-1 and q-1; and perturbation of calculation of the value λ(N) to obtain, in place of the value λ(N), a value λ’(N) = λ(N)/α, with α dividing λ(N), said perturbation leading to calculating the candidate private exponent d', in place of the private exponent d, such that d'.e = 1 mod λ(N)/ α.”
de Vries, however, discloses:
1 < e < Φ(N), with e and Φ(N) being mutually primary (creating public/private keys by first selecting an integer to be a key parameter, where the selected key parameter is relatively prime to Φ(pq), and where pq = n [de Vries, p. 2 ¶4, p. 4 ¶1]) and Φ(N) = (p-1) . (q-1) (Φ(pq) = (p-1)(q-1), where pq = n [de Vries, p. 2 ¶4, p. 4 ¶1]), and 
d.e = 1 mod λ(N), λ(N) being the least common multiplier between p-1 and q-1 (ed = 1 mod λ(n), where λ(n) = lcm (p-1, q-1) [de Vries, p. 2 ¶4]); and 
perturbation of calculation of the value λ(N) to obtain, in place of the value λ(N), a value λ’(N) = λ(N)/α, with α dividing λ(N) (under the broadest reasonable interpretation, “perturbation” is interpreted as solving a problem by comparing it with a similar one for which the solution is known; calculation of k’ = k λ(n)/ωe(n), where ωe(n) divides λ(n) and comparing it to de = 1 mod λ(n) [de Vries, p. 9 ¶1-p. 10 ¶5]), said perturbation leading to calculating the candidate private exponent d', in place of the private exponent d, such that d'.e = 1 mod λ(N)/ α (based on the comparison, calculating a value d such that de = 1 mod ωe(n), where ωe(n) divides λ(n) [de Vries, p. 9 ¶1-p. 10 ¶5]).

Barker (modified by Sabin ‘091) and de Vries are analogous art because they are from the same field of endeavor, namely that of cryptographic algorithms involving public and private key pairs. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by Sabin ‘091) and de Vries before them, to modify the method in Barker (modified by Sabin ‘091) to include the teachings of de Vries, namely to use the Euler function ray attack, as disclosed in de Vries, to further test the validity of generated keys in addition to the validation methods disclosed in Barker and Sabin ‘091. The motivation for doing so would be to improve the security of electronic devices with respect to generated cryptographic keys using an attack method that is relatively novel (see de Vries, p. 1 ¶1).

As per claim 8: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 2, as stated above, from which claim 8 is dependent upon. Furthermore, Barker discloses: 
A testing method of testing security of an electronic device with regard to an attack, the testing method comprising (a testing method, such as the pair-wise consistency testing method within key generation processes, for testing the security and privacy of entities, where entities may be devices [Barker, p.3 ¶4, p. 14 ¶5-6, p.36 ¶7]): 
the verification method according to claim 2, said device implementing generation of the public key and private key within the additive group of the integers modulo N (the private and public keys are derived from primary numbers p and q, where the product of p and q is public modulus n [Barker, p.34 ¶¶3-4]), such that: 




As stated above, Barker in view of Sabin ‘091 does not explicitly disclose: “1 < e < Φ(N), with e and Φ(N) being mutually primary and Φ(N) = (p-1) . (q-1), and d.e = 1 mod λ(N), λ(N) being the least common multiplier between p-1 and q-1; and perturbation of calculation of the value λ(N) to obtain, in place of the value λ(N), a value λ’(N) = λ(N)/α, with α dividing λ(N), said perturbation leading to calculating the candidate private exponent d', in place of the private exponent d, such that d'.e = 1 mod λ(N)/ α.”
de Vries, however, discloses:
1 < e < Φ(N), with e and Φ(N) being mutually primary (creating public/private keys by first selecting an integer to be a key parameter, where the selected key parameter is relatively prime to Φ(pq), and where pq = n [de Vries, p. 2 ¶4, p. 4 ¶1]) and Φ(N) = (p-1) . (q-1) (Φ(pq) = (p-1)(q-1), where pq = n [de Vries, p. 2 ¶4, p. 4 ¶1]), and 
d.e = 1 mod λ(N), λ(N) being the least common multiplier between p-1 and q-1 (ed = 1 mod λ(n), where λ(n) = lcm (p-1, q-1) [de Vries, p. 2 ¶4]); and 
perturbation of calculation of the value λ(N) to obtain, in place of the value λ(N), a value λ’(N) = λ(N)/α, with α dividing λ(N) (under the broadest reasonable interpretation, “perturbation” is interpreted as solving a problem by comparing it with a similar one for which the solution is known; calculation of k’ = k λ(n)/ωe(n), where ωe(n) divides λ(n) and comparing it to de = 1 mod λ(n) [de Vries, p. 9 ¶1-p. 10 ¶5]), said perturbation leading to calculating the candidate private exponent d', in place of the private exponent d, such that d'.e = 1 mod λ(N)/ α (based on the comparison, calculating a value d such that de = 1 mod ωe(n), where ωe(n) divides λ(n) [de Vries, p. 9 ¶1-p. 10 ¶5]).

Barker (modified by Sabin ‘091) and de Vries are analogous art because they are from the same field of endeavor, namely that of cryptographic algorithms involving public and private key pairs. For the reasons stated in claim 4, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by Sabin ‘091) and de Vries before them, to modify the method in Barker (modified by Sabin ‘091) to include the teachings of de Vries.

As per claim 9: Barker in view of Sabin ‘091 discloses all limitations of claims 1 and 3, as stated above, from which claim 9 is dependent upon. Furthermore, Barker discloses: 
A testing method of testing security of an electronic device with regard to an attack, the testing method comprising (a testing method, such as the pair-wise consistency testing method within key generation processes, for testing the security and privacy of entities, where entities may be devices [Barker, p.3 ¶4, p. 14 ¶5-6, p.36 ¶7]): 
the verification method according to claim 3, said device implementing generation of the public key and private key within the additive group of the integers modulo N (the private and public keys are derived from primary numbers p and q, where the product of p and q is public modulus n [Barker, p.34 ¶¶3-4]), such that: 




As stated above, Barker in view of Sabin ‘091 does not explicitly disclose: “1 < e < Φ(N), with e and Φ(N) being mutually primary and Φ(N) = (p-1) . (q-1), and d.e = 1 mod λ(N), λ(N) being the least common multiplier between p-1 and q-1; and perturbation of calculation of the value λ(N) to obtain, in place of the value λ(N), a value λ’(N) = λ(N)/α, with α dividing λ(N), said perturbation leading to calculating the candidate private exponent d', in place of the private exponent d, such that d'.e = 1 mod λ(N)/ α.”
de Vries, however, discloses:
1 < e < Φ(N), with e and Φ(N) being mutually primary (creating public/private keys by first selecting an integer to be a key parameter, where the selected key parameter is relatively prime to Φ(pq), and where pq = n [de Vries, p. 2 ¶4, p. 4 ¶1]) and Φ(N) = (p-1) . (q-1) (Φ(pq) = (p-1)(q-1), where pq = n [de Vries, p. 2 ¶4, p. 4 ¶1]), and 
d.e = 1 mod λ(N), λ(N) being the least common multiplier between p-1 and q-1 (ed = 1 mod λ(n), where λ(n) = lcm (p-1, q-1) [de Vries, p. 2 ¶4]); and 
perturbation of calculation of the value λ(N) to obtain, in place of the value λ(N), a value λ’(N) = λ(N)/α, with α dividing λ(N) (under the broadest reasonable interpretation, “perturbation” is interpreted as solving a problem by comparing it with a similar one for which the solution is known; calculation of k’ = k λ(n)/ωe(n), where ωe(n) divides λ(n) and comparing it to de = 1 mod λ(n) [de Vries, p. 9 ¶1-p. 10 ¶5]), said perturbation leading to calculating the candidate private exponent d', in place of the private exponent d, such that d'.e = 1 mod λ(N)/ α (based on the comparison, calculating a value d such that de = 1 mod ωe(n), where ωe(n) divides λ(n) [de Vries, p. 9 ¶1-p. 10 ¶5]).

Barker (modified by Sabin ‘091) and de Vries are analogous art because they are from the same field of endeavor, namely that of cryptographic algorithms involving public and private key pairs. For the reasons stated in claim 4, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by Sabin ‘091) and de Vries before them, to modify the method in Barker (modified by Sabin ‘091) to include the teachings of de Vries.

As per claim 12: Barker, in view of Sabin ‘091, and further in view of de Vries discloses all limitations of claims 1 and 4, as stated above, from which claim 12 is dependent upon. Barker in view of de Vries does not explicitly disclose the limitations of claim 12. Sabin ‘091, however, discloses: 
A non-transitory computer- readable medium on which is stored a computer program comprising instructions to carry out the verification method according to claim 4 (a non-volatile memory 18 storing verification and computation algorithms/operations [Sabin ‘091, Col. 6 lines 4-12, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 11; Fig. 1]) when the computer program is loaded and executed by a processor of a device (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker (modified by de Vries) and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by de Vries) and Sabin ‘091 before them, to modify the method in Barker (modified by de Vries) to include the teachings of Sabin ‘091, namely to have a non-volatile memory, as disclosed in Sabin ‘091, comprise instructions to be executed by a processor, where the instructions include the key validation/testing methods as disclosed in Baker and de Vries. The motivation for doing so would be to increase the practical applicability of a key validation/testing method by incorporating the method into a device that may be vulnerable to key-related attacks, such as a smart card or key recovery device, where the device comprises a non-volatile memory for storing the key validation/testing method and a processor for executing said method (see Sabin ‘091, Col. 2 line 55-Col. 3 line 23).

As per claim 13: Barker, in view of Sabin ‘091, and further in view of de Vries discloses all limitations of claims 1-2, and 8, as stated above, from which claim 13 is dependent upon. Barker in view of de Vries does not explicitly disclose the limitations of claim 13. Sabin ‘091, however, discloses:
A non-transitory computer- readable medium on which is stored a computer program comprising instructions to carry out the verification method according to claim 8 (a non-volatile memory 18 storing verification and computation algorithms/operations [Sabin ‘091, Col. 6 lines 4-12, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 11; Fig. 1]) when the computer program is loaded and executed by a processor of a device (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker (modified by de Vries) and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 12, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by de Vries) and Sabin ‘091 before them, to modify the method in Barker (modified by de Vries) to include the teachings of Sabin ‘091.

As per claim 14: Barker, in view of Sabin ‘091, and further in view of de Vries discloses all limitations of claims 1, 3, and 9, as stated above, from which claim 14 is dependent upon. Barker in view of de Vries does not explicitly disclose the limitations of claim 14. Sabin ‘091, however, discloses:
A non-transitory computer- readable medium on which is stored a computer program comprising instructions to carry out the verification method according to claim 9 (a non-volatile memory 18 storing verification and computation algorithms/operations [Sabin ‘091, Col. 6 lines 4-12, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 11; Fig. 1]) when the computer program is loaded and executed by a processor of a device (processor 14 of the cryptosystem device 10 executes the algorithms/operations [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker (modified by de Vries) and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 12, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by de Vries) and Sabin ‘091 before them, to modify the method in Barker (modified by de Vries) to include the teachings of Sabin ‘091.

As per claim 17: Barker, in view of Sabin ‘091, and further in view of de Vries discloses all limitations of claims 1 and 4, as stated above, from which claim 17 is dependent upon. Barker in view of de Vries does not explicitly disclose the limitations of claim 17. Sabin ‘091, however, discloses:
Cryptographic device comprising a processing unit (the cryptosystem device 10, where the cryptosystem device 10 may be a key recovery device, and where the cryptosystem device 10 comprises a processor 14 [Sabin ‘091, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 2; Fig. 1]) configured for implementing a method according to claim 4 (processor 14 of the cryptosystem device 10 executes the algorithms/operations to perform verification and computation [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker (modified by de Vries) and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 12, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by de Vries) and Sabin ‘091 before them, to modify the method in Barker (modified by de Vries) to include the teachings of Sabin ‘091.

As per claim 18: Barker, in view of Sabin ‘091, and further in view of de Vries discloses all limitations of claims 1-2 and 8, as stated above, from which claim 18 is dependent upon. Barker in view of de Vries does not explicitly disclose the limitations of claim 18. Sabin ‘091, however, discloses:
Cryptographic device comprising a processing unit (the cryptosystem device 10, where the cryptosystem device 10 may be a key recovery device, and where the cryptosystem device 10 comprises a processor 14 [Sabin ‘091, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 2; Fig. 1]) configured for implementing a method according to claim 8 (processor 14 of the cryptosystem device 10 executes the algorithms/operations to perform verification and computation [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker (modified by de Vries) and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 12, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by de Vries) and Sabin ‘091 before them, to modify the method in Barker (modified by de Vries) to include the teachings of Sabin ‘091.

As per claim 19: Barker, in view of Sabin ‘091, and further in view of de Vries discloses all limitations of claims 1, 3, and 9, as stated above, from which claim 19 is dependent upon. Barker in view of de Vries does not explicitly disclose the limitations of claim 19. Sabin ‘091, however, discloses:
Cryptographic device comprising a processing unit (the cryptosystem device 10, where the cryptosystem device 10 may be a key recovery device, and where the cryptosystem device 10 comprises a processor 14 [Sabin ‘091, Col. 7 lines 14-22, Col. 7 line 59-Col. 8 line 2; Fig. 1]) configured for implementing a method according to claim 9 (processor 14 of the cryptosystem device 10 executes the algorithms/operations to perform verification and computation [Sabin ‘091, Col. 2 line 55-Col. 3 line 3, Col. 3 lines 24-44, Col. 7 line 59-Col. 8 line 23; Fig. 1]).

Barker (modified by de Vries) and Sabin ‘091 are analogous art because they are from the same field of endeavor, namely that of the generation and evaluation of cryptographic keys. For the reasons stated in claim 12, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Barker (modified by de Vries) and Sabin ‘091 before them, to modify the method in Barker (modified by de Vries) to include the teachings of Sabin ‘091.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seifert, US 2004/0125949: A method of determining a pair of keys of an encryption system where the keys are determined by means of the Chinese remainder theorem. 
Fischer et al., US 2004/0260931 A1: A method for protecting an exponentiation calculation by means of the Chinese remainder theorem. 
Collins et al., US 7,231,040 B1: A method for improving public key encryption and decryption schemes that employ the Chinese Remainder Theorem to obtain the encrypted or decrypted value.
Barry Fagin, “Composite Numbers That Give RSA Key Pairs for Any Coprime p (28 Aug 2018)”: RSA key pairs generated from two integers, where specific integers can be found for which encryption and decryption are correct for any exponent pair.
Vigilant, US 2017/0257211: Protecting electronic devices from fault attacks by using one-time Chinese Remainder Theorem exponentiation. 
Fischer, US 2009/0110187: Protecting RSA calculations by means of the Chinese Remainder Theorem. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LINGQIAN KONG whose telephone number is (571)272-2646. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG (JAY) KIM can be reached on (571)272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN LINGQIAN KONG/Examiner, Art Unit 2494

/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494